Name: Commission Regulation (EEC) No 1424/89 of 24 May 1989 temporarily suspending the advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 5 . 89 Official Journal of the European Communities No L 141 /35 COMMISSION REGULATION (EEC) No 1424/89 of 24 May 1989 temporarily suspending the advance fixing of export refunds on beef and veal from being submitted for speculative purposes, the advance fixing of refunds should be suspended temporarily ; whereas, however, applications lodged before 25 May 1989 need not be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 0 ; Having regard to Regulation (EEC) No 885/68 of the Council of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas it is necessary, in the light of the situation on certain markets and the amendment of the refund nomenclature, to adjust the refunds ; whereas, in order to discourage applications for the advance fixing of refunds HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for the products referred to in Article 1 of Commission Regulation (EEC) No 1 144/89 (*) is suspended for the period 25 to 29 May 1989. Article 2 This Regulation shall enter into force on 25 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 156, 4. 7. 1968, p. 2.h OJ No L 61 , 5. 3 . 1977, p. 16. O OJ No L 119, 29 . 4. 1989, p. 58 .